DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office Action is responsive to communication filed on 01/04/2022.
Claims 1 – 20 are currently pending.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: in independent claims 1, 9, 16, a method, system including the teaching of “receiving, by the shared log system, a get operation from a first client to read a target object stored in the shared log; reading, by the shared log system, in response to the get operation, the target object from the shared log; receiving from the first client an index-generating function to generate an index to a main map that is an abstraction of the target object, the main map providing key-value access to updates of the target object in the shared log; using the index-generating function received from the first client to generate the index on the main map of the target object and causing the first client to store the index as an index table in a memory of the first client; and updating, by the shared log system, the index table including: the shared log system inputting at least a portion of a row of the main map that contains the value component of the target object into the index-generating function to generate an index key that is based on the value component; and the shared log system causing the first client to store the primary key of the row of the main map in the index table stored in the 
The dependent claims, being further limiting, definite and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024. The examiner can normally be reached M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571- 272- 4024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161